CASE 0:18-cv-01643-JRT-HB Document 34-3 Filed 04/10/19 Page 1 of 5




EXHIBIT C
      CASE 0:18-cv-01643-JRT-HB Document 34-3 Filed 04/10/19 Page 2 of 5




March 22, 2019


Alejandro A. Ortiz
Joshua Riegel
American Civil Liberties Union Foundation
125 Broad Street, 18th Floor
New York, NY 10004

Teresa Nelson
Ian Bratlie
American Civil Liberties Union of Minnesota
P.O. Box 14720
Minneapolis, MN 55415

RE:    ACLU v. City of Faribault
       Court File No. 18-cv-1643
       Our File No. 100.2011

Dear Counsel:

Below please find Defendant’s response to the issues you outlined in your
March 15 and March 21 correspondence.

Custodians

In your March 15 correspondence, you claim “only yesterday—months
after Plaintiffs identified all but one of these individuals as necessary
custodians—did Defendant apparently take the basic step of asking their
ESI consultant and client whether these former officials’ e-mail accounts
were accessible.” This is not only false, but a substantial misrepresentation
of what was said during our meet and confer. As you were told during
our meet and confer, from the outset we instructed our ESI consultant to
recover these e-mails if possible and were informed they could not be
recovered. We reached out to our ESI consultant after our meet and confer
to confirm this was the case. It was.
     CASE 0:18-cv-01643-JRT-HB Document 34-3 Filed 04/10/19 Page 3 of 5



March 22, 2019
Page 2


Plaintiffs’ ESI search

The ESI search conducted by Plaintiffs is deficient because it does not
appear the search was in any way tied to Defendant’s Requests for
Production of Documents. It is clear from the search terms disclosed
Plaintiffs have entirely ignored certain requests; however, it is impossible
to determine the extent of the inadequacy because Plaintiffs have failed to
disclose the actual search conducted for each Request. As you no doubt
recall, it was Plaintiffs who argued an ESI search needed to be conducted
for each request. Defendant disagreed but conducted such a search
anyway to limit the discovery disputes between the parties. Defendant is
hopeful Plaintiffs’ search is consistent with the position they advanced
previously, and Plaintiffs’ failure to disclose the actual search conducted
for each request was an oversight rather than a deliberate attempt at
concealing the extent of the ESI search. As such Defendant looks forward
to receiving further information regarding Plaintiffs’ ESI search, which
adequately discloses the search conducted for each request.

Rule 34 labeling requirement

Defendant did not agree to accept .dat files in lieu of compliance with the
Rule 34 labeling requirement. Defendant does not intend to agree to
accept .dat files in lieu of compliance with the Rule 34 labeling
requirement because the files cannot be utilized without special software
and are practically useless. Plaintiffs’ assumption Defendant is using a
document review platform to review Plaintiffs’ ESI production is without
justification. Therefore, Defendant demands Plaintiffs meet the Rule 34
labeling requirement per the method agreed upon by the parties in the ESI
Protocol.

Discovery Requests Concerning Family Behavior and Suitability for
Tenancy

Although you confirmed during our meet and confer you could learn this
information by simply asking your clients, you now confirm you are
refusing to do so because the burden of asking your clients is greater than
the burden faced by Defendant in attempting to search for the information
in publicly available sources. We disagree. The burden faced by Plaintiffs
is non-existent. While Defendant could search for this information within
the public domain, there is no guarantee Defendant will locate such
     CASE 0:18-cv-01643-JRT-HB Document 34-3 Filed 04/10/19 Page 4 of 5



March 22, 2019
Page 3


information, nor is there any guarantee the information will be accurate or
up to date. Defendant is confident the Court will agree Plaintiffs’ refusal is
unreasonable.

Defendant’s Privilege Log

Plaintiffs’ claims regarding the perceived deficiency of Defendant’s
privilege log are without merit. Defendant provided information
regarding when the withheld document was created (see Date/Time),
Defendant provided information regarding its author (see To), and
provided a description of each document (see Record Type and
Designation Notes). In each instance the basis for the privilege designation
is the document was created for the purpose of requesting, rendering, or
conveying legal advice. Defendant will neither revise the log nor produce
the withheld documents but will revisit the designation of specific
documents should Plaintiffs outline the alleged deficiencies with the
requisite specificity.

Defendant’s Objection to Plaintiffs’ Second Set of RFPs

As you outline in your March 21 correspondence, the requested
occupancy registers are not in Defendant’s possession, but in the
possession of Licensees. Defendant will not withdraw its objection to this
request because this request is not proportional to the needs of this case.
Both parties are aware there are over 350 Licensees who may or may not
maintain a requested occupancy register. To obtain every requested
occupancy register Defendant would be required to divert personnel to
the task of contacting each licensee, requesting the occupancy register,
taking physical possession of the occupancy register, copying the same,
and returning the occupancy register to the licensee. Unlike the requests
Plaintiffs claim are not proportional, this not a request which can be
satisfied merely by asking the City for the information. Rather it would
require substantial time, resources, and personnel to complete.

Furthermore, there is no corresponding benefit justifying this undue
burden or making it proportional to the needs of this case. You claim
“[t]hese records are directly relevant to show the disparate impact of the
occupancy restriction and to provide the name of witnesses who can attest
to that impact and any animus they may have faced in connection with
the ordinance.” But this claim is unfounded. Under the ordinance, the
     CASE 0:18-cv-01643-JRT-HB Document 34-3 Filed 04/10/19 Page 5 of 5



March 22, 2019
Page 4


occupancy registers are not required to contain information concerning an
individual’s race or national origin. As such, no information can be
gleaned from the registers, which could support Plaintiffs’ discrimination
claim. For these reasons, Defendant will not withdraw its objection that
Plaintiffs’ request is not proportional to the needs of this case. Should
Plaintiffs limit this request to specific occupancy registers relevant to the
claims at issue, Defendant will reevaluate the proportionality of such a
request.

Extension of Time

Defendant does not agree an extension of time to conduct discovery is
necessary.

Thank you for your attention to these matters.

Sincerely,

IVERSON REUVERS CONDON




Jason J. Kuboushek
Direct: (952) 548-7206
E-mail: jasonk@irc-law.com
